DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Election/Restrictions
Claims 1-4, 6-12, and 18-21 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 3/23/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/23/2020 is withdrawn.  Claims 10-12 and 19-21, directed to a method of making a method of treatment using the composite scaffold material of claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lei Fang on 2/10/2022.

The application has been amended as follows: 
(Currently Amended) A method of fabricating a composite scaffold material of claim 1 
dissolving a biodegradable polymer selected from the group consisting of poly(glycolic acid) (PGA), poly(lactic acid) (PLA), poly(lactic-co-glycolic acid) (PLGA), polycaprolactone (PCL), poly(propylene fumarate), collagen, polyphosphazenes, polyanhydrides, poly(amino acids), polyhydroxyalkanoates, polyethylene glycol (PEG), polydioxanone (PDO), a polysaccharide, or a combination of any two or more said biodegradable polymers in a solvent to form a polymer solution;
adding BSG powder, wherein said BSG powder comprises SiO2, P2O5, and CaO, and Na2O is absent in said BSG, into the polymer solution to afford a polymer/glass suspension solution
pouring the polymer/glass suspension solution into a polyvinyl alcohol (PVA) solution to afford a mixture[[,]] and removing the solvent from the mixture under stirring followed by drying and sintering 
(Cancelled)
(Cancelled).
(Currently Amended) The composite 1 [[15]], wherein the 
(Currently Amended) A method of effecting bone repair comprising contacting [[the]] an area affected by a bone defect with the composite scaffold material of claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments of 11/17/2021 and the Declaration of 11/19/2021 have been considered and are found to be persuasive.  Specifically, the structure of the claimed composite material has a pore size and pore space formed by using a specific microsphere size is not taught or suggested by the prior art (see page 6-7 of Applicant’s arguments and pages 2-3 of the Declaration).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Melissa L Fisher/Primary Examiner, Art Unit 1611